Citation Nr: 1543741	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  15-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a disability characterized by seizures.

2.  Entitlement to service connection for a disability characterized by seizures.

3.  Entitlement to specially adaptive housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is associated with the claims file.  At that hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

Although, the Veteran initial claimed petite epilepsy, the Board accepts this as a claim for any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As such, the claim has been recharacterized as a claim of service connection for a disability characterized by seizures.

In his October 2012 claim to reopen, the Veteran also noted additional physical ailments associated with residuals of a motorcycle accident that he believes was caused by his pseudo-seizures.  As such, the issue of entitlement to service connection for residuals of a motorcycle accident has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to specially adaptive housing or a special home adaptation grant is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for petite epilepsy in a July 1998 rating decision; he filed a notice of disagreement and a statement of the case was issued, but he did not perfect his appeal with a timely substantive appeal.

2.  The RO denied the Veteran's claim to reopen in a February 2000 rating decision; he was notified in writing of this decision and his appellate rights in an accompanying cover letter, but he did not file a timely notice of disagreement (NOD).  No additional material evidence with regard to the Veteran's seizures was received within one year of this decision.

3.  The RO again denied the Veteran's claim to reopen in a July 2001 rating decision.  Again, the Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.

4.  The evidence received since the July 2001 rating decision raises a reasonable possibility of substantiating the claim.

5.  The Veteran's pseudo-seizures are likely caused by his posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The July 1998, February 2000, and July 2001 rating decisions denying service connection for petite epilepsy are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received with respect to the claim of service connection for a disability characterized by seizures and the claim is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  The Veteran has a pseudo-seizure disability that is likely caused by his posttraumatic stress disorder (PTSD).  38 U.S.C.A. § 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran was originally denied service connection for petite epilepsy in a July 1998 rating decision.  This rating decision noted that the evidence did not show treatment for or a diagnosis of petite epilepsy in service.  He filed a notice of disagreement in May 1999.  A statement of the case was issued in June 1999.  The Veteran was notified of this on June 29, 1999.  The Veteran did not submit a timely substantive appeal.  See 38 C.F.R. § 20.302(b).

In October 1999, after the expiration of the appeals period, the Veteran's representative requested a reissuance of the statement of the case to reflect both this and another claimed disability.  This request was accepted as a claim to reopen.  In a February 2000 rating decision, this claim to reopen was denied.  He was notified of this decision on February 22, 2000.  The Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  Thus, the February 2000 rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In March 2001, the Veteran filed another claim to reopen, which was denied in a July 2001 rating decision.  Again, the Veteran did not submit a timely notice of disagreement and no new and material evidence was received within the appeal period.  As such, the March 2001 rating decision became final.  See id.

In October 2012, the Veteran submitted another claim to reopen, which was denied in the August 2013 rating decision at issue.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the July 2001 rating decision, the evidence of record did not include evidence of an inservice disease or injury related to petite epilepsy.

That July 2001 rating decision also granted service connection for posttraumatic stress disorder.

Evidence received since the last prior denial includes a November 2014 VA physician's letter, noting that the Veteran's pseudo-seizures were caused and worsened by his underlying PTSD.  As such, new and material evidence has been received that relates to an unestablished fact, to wit in-service injury, and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Thus, the Board finds that the criteria for reopening the Veteran's claim have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

In this case, the Veteran is seeking service connection on a secondary basis.  Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the medical records show no diagnosis of epilepsy and his August 2015 EEG was normal.  Nevertheless, the November 2014 VA physician's letter includes a diagnosis of pseudo-seizures.  The Veteran is not expected to differentiate between physical and psychiatric symptoms and, as such, the current disability requirement is satisfied with regard to a diagnosis of pseudo-seizures.

As noted above, the Veteran was service connected for PTSD in a July 2001 rating decision.  Thus, the second requirement for service connection is met.

With regard to the final requirement of a nexus between the Veteran's current pseudo-seizures and his service connected PTSD, the record contains two such opinions.  First, an October 1988 private treatment record refers to these pseudo-seizures as "spells" and notes that they "appear to be related to stress."  Second, the November 2014 VA physician's letter noted above finds that this Veteran's pseudo-seizures are caused and worsened by his underlying PTSD.  The August 2013 VA examiner was unable to offer an opinion because there was no diagnosis of a seizure disorder.  Again, as it appears that the Veteran's pseudo-seizures are a psychiatric condition and not a physical one, this examination report does not directly contradict the two positive opinions.  Accordingly, service connection for pseudo-seizures is warranted.


ORDER

New and material evidence having been received, the claim of service connection for a disability characterized by seizures is reopened.

Service connection for pseudo-seizures is granted.


REMAND

Currently, although the Veteran has attributed his August 2012 motorcycle accident to his newly service connected pseudo-seizures, he is not service connected for the residuals of this accident.  This intermediary claim was raised by the Veteran in October 2012 and has been referred above.  

The Veteran is seeking either special home adaptation grant or specially adapted housing.  The record shows that the Veteran is currently confined to a wheelchair.  A medical examination is necessary to determine if the Veteran has any of the symptoms or combinations of symptoms required for these ancillary benefits and, if so, are these symptoms the result of a service connected disability.  In order to avoid any further delay, this examiner is also asked to provide opinions as to whether any of the listed symptoms found are due to the August 2012 motorcycle accident to allow for an alternate route to these benefits if the Veteran is successful in his referred claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a suitably qualified examiner to determine the following:
	
a.  Does the Veteran have any of the following combinations of symptoms:

i.  Loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

ii.  Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity;

iii.  Loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

iv.  Loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

v.  Loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 

vi.  Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk?

b.  If so, is this due to a service connected disability (currently PTSD, back scar, tinnitus, bilateral hearing loss, and pseudo-seizures) or to residuals of his August 2012 motorcycle accident?
      
c.  Alternately, does the Veteran have any of the following of symptoms:

      i.  Anatomical loss or loss of use of both hands;
      
ii.  Blindness in both eyes with 5/200 visual acuity or less;
iii.  Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk;

iv.  Full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk;

v.  Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).
   
d.  If so, is this due to a service connected disability (currently PTSD, back scar, tinnitus, bilateral hearing loss, and pseudo-seizures) or to residuals of his August 2012 motorcycle accident?
   
The claims folder, including this remand, must be sent to the examiner for review.
   
2.  Thereafter readjudicate the claim in light of any additional evidence obtained.  If any of the benefits sought are not granted, issue a supplemental statement of the case and give the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A.. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


